Exhibit 10.1

 

 

GENERAL RELEASE & WAIVER

 

In consideration of the severance benefits offered to me by Biodel Inc. (the
“Company”) pursuant to my Employment Agreement with the Company made as of March
26, 2010, as amended, (the “Agreement”) and in connection with my ceasing to be
employed by the Company, I hereby agree to the following general release and to
the other terms and conditions as set forth below (the “Release”).

The Company hereby advises me to consult with an attorney before signing this
Release and I am being provided with more than 21 days to do so.

1.On behalf of myself and my heirs, executors, administrators, successors and
assigns, I hereby fully, forever, irrevocably and unconditionally release,
remise and discharge the Company and its affiliates, subsidiaries, parent
companies, predecessors and successors, and all of their respective past and
present officers, directors, stockholders, partners, members, employees, agents,
representatives, plan administrators, attorneys, insurers and fiduciaries (each
in their individual and corporate capacities) (collectively, the “Released
Parties”) from any and all claims, charges, complaints, demands, actions, causes
of action, suits, rights, debts, sums of money, costs, accounts, reckonings,
covenants, contracts, agreements, promises, doings, omissions, damages,
executions, obligations, liabilities and expenses (including attorneys’ fees and
costs), of every kind and nature that I ever had or now have against any or all
of the Released Parties, including, but not limited to, any and all claims
arising out of or relating to my employment with and/or separation from the
Company, including, but not limited to, all claims under Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Genetic Information
Nondiscrimination Act of 2008, 42 U.S.C. § 2000ff et seq., the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq., the Family and Medical Leave Act, 29
U.S.C. § 2601 et seq., the Worker Adjustment and Retraining Notification Act
(“WARN”), 29 U.S.C. § 2101 et seq., Section 806 of the Corporate and Criminal
Fraud Accountability Act of 2002, 18 U.S.C. 1514(A), the Rehabilitation Act of
1973, 29 U.S.C. § 701 et seq., Executive Order 11246, Executive Order 11141, the
Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq., and the Employee Retirement
Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., all as amended;
all claims arising out of the Connecticut Human Rights and Opportunities Act,
Conn. Gen. Stat. § 46a-51 et seq., the Connecticut Equal Pay Law, Conn. Gen.
Stat. § 31-75 et seq., the Connecticut Family and Medical Leave Law, Conn. Gen.
Stat. § 31-51kk et seq., and Conn. Gen. Stat. § 31-51m (Connecticut
whistleblower protection law), as amended; all common law claims including, but
not limited to, actions in defamation, intentional infliction of emotional
distress, misrepresentation, fraud, wrongful discharge, and breach of contract,
including, but not limited to, the Agreement and all claims to any equity
compensation from the Company (other than compensation vested or vesting on my
termination of employment or as specifically acknowledged below), contractual or
otherwise; and any claim or damage arising out of my employment with and/or
separation from the Company (including a claim for retaliation) under any common
law theory or any federal, state or local statute or ordinance not expressly
referenced above; provided, however, that nothing in this Release prevents me
from filing a charge with, cooperating with or participating in any proceeding
before the Equal Employment Opportunity Commission or a state fair employment
practices agency (except that I acknowledge that I may not recover any monetary
benefits in connection with any such claim, charge or proceeding).

 

--------------------------------------------------------------------------------

 

I understand and agree that the claims released in this section include not only
claims presently known to me, but also all unknown or unanticipated claims,
rights, demands, actions, obligations, liabilities and causes of action of every
kind and character that would otherwise come within the scope of the released
claims as described in this section. I understand that I may hereafter discover
facts different from what I now believe to be true, which if known, could have
materially affected this Release, but I nevertheless waive and release any
claims or rights based on different or additional facts.

The Company agrees that I am not releasing any claims I may have for
indemnification under state or other law or the charter, articles, or by-laws of
the Company and its affiliated companies, or under any indemnification agreement
with the Company or under any insurance policy providing directors’ and
officers’ coverage for any lawsuit or claim relating to the period when I was a
director or officer of the Company or any affiliated company; provided, however,
that (i) the Company’s execution of this Release is not a concession or guaranty
that I have any such rights to indemnification, (ii) that this Release does not
create any additional rights to indemnification, and (iii) that the Company
retains any defenses it may have to such indemnification or coverage. The
Company further agrees that I am not and nothing in this Release and Waiver
Agreement shall affect any of the rights I have under the Agreement with respect
to benefits (including severance) to be provided post-separation/termination of
employment.

2.I acknowledge and reaffirm my obligation to keep confidential and not disclose
any and all non-public information concerning the Company that I acquired during
the course of my employment with the Company, including, but not limited to, any
non-public information concerning the Company’s business affairs, business
prospects and financial condition, as is stated more fully in Section 8 of the
Agreement, which section remains in full force and effect.  I further
acknowledge and reaffirm my other obligations under Sections 8 and 9 of the
Agreement, including but not limited to my noncompetition and nonsolicitation
obligations, which also remain in full force and effect. I acknowledge and agree
that Sections 8 and 9 of the Agreement survive the termination of the Agreement
and the termination of my employment with the Company. Notwithstanding the
foregoing or anything in the Agreement, the Company hereby agrees that I am
hereby released from my noncompetition obligation as set forth in Section 9(b)
of the Agreement and that such Section 9(b) of the Agreement is terminated.

3.I confirm that I have returned to the Company in good working order all keys,
files, records (and copies thereof), equipment (including, but not limited to,
computer hardware, software and printers, wireless handheld devices, cellular
phones, pagers, etc.), Company identification, Company vehicles, Company
confidential and proprietary information and any other Company-owned property in
my possession or control and have left intact all electronic Company documents,
including, but not limited to, those that I developed or helped to develop
during my employment. I further confirm that I have cancelled all accounts for
my benefit, if any, in the Company’s name, including, but not limited to, credit
cards, telephone charge cards, cellular phone and/or pager accounts and computer
accounts.

4.I acknowledge that I have been reimbursed by the Company for all business
expenses incurred in conjunction with the performance of my employment and that
no other reimbursements are owed to me. I also acknowledge that I have received
payment in full for all services rendered in conjunction with my employment by
the Company, including payment for all wages, bonuses, equity, and accrued
unused vacation time, and that no other compensation is owed to me, except as
provided in Sections 6(b) of the Agreement.

 

-2-

 

--------------------------------------------------------------------------------

 

5.The Company further agrees and acknowledges that, notwithstanding anything to
the contrary in the 2010 Plan or any other document or instrument governing my
outstanding equity compensation awards, any outstanding vested stock options
(including any such stock options, the vesting of which is accelerated by a
period of 24 months in accordance with the terms of Section 6(b)(iii) of the
Agreement), shall remain outstanding and exercisable in accordance with their
other terms (to the extent not inconsistent therewith) for a period of 12 months
from the date of this Mutual Release Agreement.

6.I understand and agree that I will not make any false, disparaging or
derogatory statements to any person or entity, including any media outlet,
regarding the Company or any of the other Released Parties or about the
Company’s business or scientific affairs and financial condition; provided,
however, that nothing herein shall prevent me from making truthful disclosures
to any governmental entities where required by applicable law.

7.I agree to cooperate fully with the Company in the investigation, defense or
prosecution of any claims or actions now in existence or that may be brought in
the future against or on behalf of the Company by any third party against the
Company or by the Company against any third party. I also agree that my full
cooperation in connection with such claims or actions will include being
available to meet with the Company’s counsel to prepare for discovery, any
mediation, arbitration, trial, administrative hearing or other proceeding, and
to act as a witness when requested by the Company at reasonable times and
locations designated by the Company. Moreover, unless otherwise prohibited by
law, I agree to notify the General Counsel of the Company if I am asked by any
person, entity or agency to assist, testify or provide information in any such
proceeding or investigation. Such notice shall be in writing and sent by
overnight mail within two business days of the time I receive the request for
assistance, testimony or information. If I am not legally permitted to provide
such notice, I agree that I shall request that the person, entity or agency
seeking assistance, testimony or information provide notice consistent with this
Section 6. I further agree to cooperate with the Company in the transitioning of
my work, and that I will be available to the Company for this purpose or any
other purpose reasonably requested by the Company. I also understand and agree
that my obligation under this Section 6 includes reasonable cooperation with
respect to the Company’s patent-related matters. Subject to the timing rules of
Section 7(c) of the Agreement, the Company will promptly reimburse me for all
reasonable hotel, meal and other travel expenses that I incur in connection with
providing the aforementioned cooperation. The Company agrees to compensate me
(other than during witness preparation or trial or arbitration attendance) at a
mutually agreeable hourly rate for any cooperation required by this provision
after it has ceased making my severance payments under Section 6(b)(i) of the
Agreement.

8.This Release shall be binding upon the parties and may not be modified in any
manner, except by an instrument in writing of concurrent or subsequent date
signed by duly authorized representatives of the parties hereto. This Release is
binding upon and shall inure to the benefit of the parties and their respective
agents, assigns, heirs, executors, successors and administrators. No delay or
omission by the Company in exercising any right under this Release shall operate
as a waiver of that or any other right. A waiver or consent given by the Company
on any one occasion shall be effective only in that instance and shall not be
construed as a bar to or waiver of any right on any other occasion.

9.Should any provision of this Release be declared or be determined by any court
of competent jurisdiction to be illegal or invalid, the validity of the
remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be deemed not to be a part of
this Release.

 

-3-

 

--------------------------------------------------------------------------------

 

10.I understand and agree that nothing in this Release is or shall constitute an
admission of liability or wrongdoing on the part of the Company or me.

11.I acknowledge that I have been given 21 days to consider this Release, and
that the Company advised me in writing to consult with an attorney of my own
choosing prior to signing this Release. I also acknowledge that any change made
to this Release, whether material or immaterial, does not restart the running of
the 21-day period. I understand that I may revoke this Release for a period of
seven days after I sign it by notifying Paul Bavier, General Counsel and
Secretary, in writing, and that the Release shall not be effective or
enforceable until the expiration of this seven day revocation period. I
understand and agree that by entering into this Release I am waiving any and all
rights or claims I might have under the Age Discrimination in Employment Act, as
amended by the Older Workers Benefit Protection Act, and that I have received
consideration beyond that to which I was previously entitled.

12.The Company and I agree that in lieu of the outplacement benefits provided
for in the Agreement, the Company will instead reimburse for up to $5,000 for
legal fees incurred by me in connection with my separation from the Company’s
employment, subject to me providing reasonable documentation substantiating such
expense. I understand and agree that I will not receive the outplacement benefit
provided for in section 6(b)(ii) of the Agreement.

13.I affirm that no other promises or agreements of any kind have been made to
or with me by any person or entity whatsoever to cause me to sign this Release,
and that I fully understand the meaning and intent of this Release. I state and
represent that I have had an opportunity to fully discuss and review the terms
of this Release with an attorney. I further state and represent that I have
carefully read this Release, understand its contents, freely and voluntarily
assent to all of the terms and conditions hereof, agree that I will receive
compensation conditioned on my providing an effective Release that exceeds what
I would otherwise receive from the Company, and sign my name of my own free act.

14.In connection with the severance benefits provided to me pursuant to this
Release and the Agreement, the Company will withhold and remit to the tax
authorities the amounts required under applicable law, and I shall be
responsible for all applicable taxes with respect to such severance benefits
under applicable law. I acknowledge that I am not relying upon the advice or
representation of the Company with respect to the tax treatment of the payments
set forth in the Agreement.

(remainder of page intentionally blank)

 

 

 

-4-

 

--------------------------------------------------------------------------------

 

15.This Agreement must be construed, interpreted and governed in accordance with
the laws of the State of New York without reference to rules relating to
conflict of laws.

I hereby agree to the terms and conditions set forth above. I intend that this
Release become a binding agreement between the Company and me if I do not revoke
my acceptance in seven days.

 

 

February 25, 2016 /s/ Errol de Souza Date Errol B. De. Souza

 

 

Acknowledged and agreed:

  BIODEL INC. February 26, 2016 By: /s/ Paul S. Bavier Date   Paul S. Bavier

 

 

 

-5-

 

--------------------------------------------------------------------------------